Citation Nr: 1509462	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral vascular disease (PVD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 (hypertension, neuropathy), April 2012 (PVD), and January 2013 (psychiatric) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, this appeal was remanded for additional development.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease (claimed as restrictive lung disease) was referred to the Agency of Original Jurisdiction (AOJ) in the Board's March 2014 Remand.  As it does not appear that action has been taken on this matter, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board acknowledges that the matters of service connection for hypertension and neuropathy were previously remanded; however, a review of the record reveals that additional development is required prior to adjudication of these claims.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

The Board notes that the Veteran has a diagnosis of hypertension and his service personnel records show that he served in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the first and second McLendon elements are satisfied.  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.  Additionally, the Board finds that the December 2014 opinion provided regarding whether the Veteran's hypertension was aggravated by his service-connected coronary artery disease, diabetes mellitus, and/or renal insufficiency is unclear and clarification regarding aggravation is required. 

With regard to the matters of neuropathy, the Board notes that the record shows conflicting evidence as to whether the Veteran has a current diagnosis of peripheral neuropathy/diabetic neuropathy.  Notably, on November 2009 VA examination (for diabetes mellitus), the Veteran denied symptoms of peripheral neuropathy; however, later in the report, the examiner noted erectile dysfunction (as a manifestation of diabetes) with the contributing causes being medication and diabetic neuropathy.  In June 2011, the Veteran's private provider indicated that the Veteran was unable to work, in part, due to peripheral neuropathy and diabetic neuropathy.  On August 2012 VA examination, the examiner found no evidence of peripheral neuropathy, but noted that the Veteran experiences numbness and parasthesias.  Finally, a February 2014 record notes diabetes with neurological manifestations.  Accordingly, the Board finds that a VA examination to clarify whether there is a current diagnosis of neuropathy is warranted.

Regarding the Veteran's claims for service connection for a variously diagnosed psychiatric disorder and PVD, these matters were denied in January 2013 and April 2012 rating decisions, respectively.  Correspondence from the Veteran received in April 2013 and March 2013 expresses disagreement with the denial of the claims.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records related to the Veteran's hypertension and/or neuropathy.

2.  Arrange for a supplemental medical opinion by an appropriate provider to address the nature and likely etiology of his hypertension.  It is imperative that the record be made available to the provider for review.  After a review of the record, the provider should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his service, to include due to exposure to herbicides therein?  

The provider should note that the Veteran is presumed to have been exposed to herbicides in service.

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension was aggravated by (i.e., increased in severity due to) his service-connected: (i) diabetes mellitus, (ii) coronary artery disease, and/or (iii) renal insufficiency.  

A complete rationale for all opinions expressed should be provided.

3.  Arrange for a VA examination to determine if the Veteran is currently diagnosed with neuropathy, and if so, the nature and likely etiology of such.  It is imperative that the record be made available to the provider for review.  After an examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Does the Veteran have a diagnosis of neuropathy of the upper extremities?

(b)  Does the Veteran have a diagnosis of neuropathy of the lower extremities?

If the examiner finds that a diagnosis of neuropathy is not found, he/she should reconcile this finding with the November 2009 VA examination report noting diabetic neuropathy as a contributing cause of erectile dysfunction, the June 2011 private record noting peripheral neuropathy and diabetic neuropathy, and the February 2014 record noting diabetes with neurological manifestations. 

(c)  If neuropathy is diagnosed, is it at least as likely as not (a 50% or greater probability) that (i) the disability is of the early-onset type (for which the VA recognizes an etiological relationship to herbicide exposure exists); or if not, ii) it is related to the presumed in-service herbicide exposure therein?

(d)  If the neuropathy is found not to be of the early onset type, or related to herbicide exposure in service, is it at least as likely as not (a 50% or greater probability) that such is otherwise related to the Veteran's service? 

(e)  Is it at least as likely as not (a 50% or greater probability) that any neuropathy was caused or aggravated by (i.e., increased in severity due to) his service-connected: (i) diabetes mellitus, (ii) coronary artery disease, and/or (iii) renal insufficiency.  

A complete rationale for all opinions expressed should be provided.

4.  After the above development is complete and any other development that may be warranted, readjudicate the claims for service connection for hypertension and neuropathy of the bilateral upper and lower extremities.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

5.  Regarding the matters of service connection for a variously diagnosed psychiatric disorder and PVD, review the determinations and issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


